[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-11002         ELEVENTH CIRCUIT
                                  Non-Argument Calendar    DECEMBER 10, 2010
                                ________________________        JOHN LEY
                                                                 CLERK
                                  Agency No. A088-824-275


FERNI KOK,

lllllllllllllllllllll                                                         Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                            lllllllllllllllllllllRespondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (December 10, 2010)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Ferni Kok, an ethnically Chinese native of Indonesia, petitions for review of
the final order of the Board of Immigration Appeals (“BIA”) affirming the

Immigration Judge’s (“IJ”) denial of her application for asylum.1 Kok argues on

appeal that the BIA and IJ erred in determining that she had not suffered past

persecution. She also argues that she has demonstrated a well-founded fear of

future persecution in Indonesia based on her Chinese ethnicity.

                                        DISCUSSION

       The BIA did not expressly adopt the IJ’s opinion, and we thus review the

BIA’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We

review de novo the BIA’s legal conclusions and review any factual findings upon

which the legal conclusions are based under the substantial evidence test. Nreka

v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005).

           To be eligible for asylum, an applicant must prove that she is a “refugee”

within the meaning of the Immigration and Nationality Act. INA § 208(b)(1)(A),

8 U.S.C. § 1158(b)(1)(A). To establish refugee status, the applicant must show

either past persecution or a well-founded fear of future persecution on account of

race, religion, nationality, membership in a particular social group, or political


       1
         Kok does not challenge the IJ and BIA’s determination that she is not entitled to
withholding of removal or protection under the United Nations Convention Against Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). Accordingly, Kok has
waived her right to object to this determination and we review only the denial of her application
for asylum. See Mendoza v. U.S. Att’y Gen., 327 F.3d 825, 826 n.3 (11th Cir. 2003).

                                                2
opinion. INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). A showing of past

persecution creates a rebuttal presumption of a well-founded fear of future

persecution. De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir.

2008).

      Kok argues that she suffered past persecution in Indonesia because of her

Chinese ethnicity on the basis of the following incidents: (1) she was assaulted on

a bus in 2002 by native Indonesians who made racial slurs and called her

“Chinese” when they fondled her on the bus; (2) she was assaulted by Muslims on

a different occasion in 2005 while walking home from school and felt that she was

assaulted because she is Chinese; and (3) her father’s store went bankrupt after

threats from native Indonesians scared customers away.

      The IJ found that these incidents were not sufficient to constitute past

persecution, and the BIA affirmed. The BIA also determined that Kok had not

offered sufficient evidence to show that these incidents occurred on account of her

Chinese ethnicity. We agree that Kok failed to demonstrate that she was targeted

because of her ethnicity. Kok testified to only a single incident in which the

assailants called her Chinese. She did not claim that the men involved in the

second incident in 2005 said anything concerning her ethnicity. Reference to her

ethnicity during one assault does not show that Kok was targeted because she is

                                         3
Chinese, as opposed to some other reason. Thus, even if we presume that the

incidents described by Kok constitute persecution, she has not met her burden of

establishing refugee status because she has not established that she was targeted

on account of her ethnicity.

      Likewise, Kok has failed to demonstrate that she has good reason to fear

future persecution based on her ethnicity if she returns to Indonesia. The single

incident in which Kok was called “Chinese” occurred eight years ago. See

Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1328 (11th Cir. 2001) (affirming

BIA’s denial of asylum application where petitioner interacted with alleged

persecutors only once, eight years before the case was decided). The only

additional evidence presented by Kok in support of a well-founded fear of future

persecution was a 2007 U.S. Department of State Country Report on Human

Rights Practices for Indonesia (“Country Report”) which describes instances of

violence, rape and other sexual abuse against ethnic Chinese women. However,

the BIA noted that the Country Report also indicates that “discrimination and

harassment of ethnic Chinese continued to decline compared with previous years”

and that the group “accounted for approximately 3 percent of the population, by

far the largest nonindigenous minority group, and played a major role in the

economy.” BIA Op. at 2 (citing Country Report at 132). Considering both the

                                         4
prior incident and the Country Report, we find that the record does not compel the

conclusion that Kok has good reason to fear future persecution in Indonesia based

on her Chinese ethnicity. See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482 (1992)

(holding that the record must compel the conclusion that the applicant “fears

persecution on account of” a protected ground) (emphasis in original).

PETITION DENIED.




                                         5